Citation Nr: 0920962	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back cyst.

2.  Entitlement to an initial evaluation in excess of 10 
percent for acne vulgaris effective April 24, 2007.   


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to August 2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied service connection for a left lower 
back cyst and granted service connection with an initial 
evaluation of 10 percent for acne vulgaris. 


FINDINGS OF FACT

1.  A lower back cyst was not shown during service, and the 
competent, credible and probative evidence of record does not 
show a current cyst of the lower back that is related to any 
disease or injury in service. 

2.  The disability picture of acne vulgaris meets the 
criteria required for a 30 percent rating, and no more. 


CONCLUSIONS OF LAW

The criteria for service connection for a lower back cyst 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

The criteria for a rating of 30 percent for acne vulgaris 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 7828, 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in July 2007.  Although the notice was not specific to 
the rating issue, since the issue in this case (entitlement 
to assignment of a higher initial rating) is a downstream 
issue from that of service connection, another notice is not 
required.  Dingess, supra.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The Veteran argues that she is entitled to a VA examination 
to determine the current nature of her claimed cyst.  The 
Veteran was not examined by VA in conjunction with this claim 
of service connection for a claimed lower back cyst; however, 
no such examination is necessary in this case because there 
is no evidence of an in-service cyst and the record does not 
reflect the presence of any current cyst.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination for her acne vulgaris, and afforded the 
Veteran the opportunity to give testimony before the Board. 
 All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
Moreover, in a July 2008 statement, the Veteran specifically 
indicated that she had no additional evidence to submit in 
support of her claim. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis  

I. Service Connection for Lower Back Cyst 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims that she currently has a cyst in her lower 
back which first developed in service when she started 
physical training on hard surfaces.  However, there is no 
evidence of record that the claimed cyst existed in service 
or immediately thereafter.  The only evidence of record that 
a cyst existed was in April 2007, almost three years after 
service, when the Veteran reported that it existed on her 
claim form. 

The service treatment records do not demonstrate any 
complaints of or treatment for a lower back cyst in service.  
There is a March 2000 record indicating complaints of back 
pain, along with nausea, vomiting and a rash.  However, there 
were no findings of a cyst and the complaints of back pain 
were not medically linked to a cyst.  The August 2004 exit 
examination did not reveal complaints or findings of a cyst 
or any abnormalities in the lower back.  

There is no medical evidence of a current cyst.  There are no 
VA treatment records or private medical evidence indicating 
diagnosis or treatment for a cyst, nor were any such records 
submitted or identified.  VA's duty to assist is not a one-
way street.  If the Veteran wishes help, she cannot passively 
wait for it in those circumstances where her own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

The Veteran genuinely believes that she has a painful cyst 
that was incurred in service.  In other words, her factual 
recitation as to her current symptomatology is accepted as 
competent.  The Veteran is competent to state that she 
currently has a painful cyst, and she is competent to state 
that she had a cyst previously.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of a current cyst and whether it was in fact, 
incurred in service, three years prior.  There is absolutely 
no objective evidence in the claims file to support her 
assertions.  As such, her views are of little probative value 
and are outweighed by the lack of objective evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The credibility of the Veteran's testimony and the lay 
statements must be weighed against the other evidence of 
record, including the objective finding showing no lower back 
cyst disability in service or currently.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact 
should consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board 
may consider the absence of evidence when engaging in a fact 
finding role.  

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a lower back cyst 
disorder during service in this case is supported by 
affirmative evidence which tends to show that no such 
disorder was incurred during that time.  Such affirmative 
evidence consists of the separation examination report which 
was negative for a lower back cyst.  

Although the Veteran insists that she has a lower back cyst 
disorder that began during service, the fact remains that the 
service medical records are silent as to any complaints, 
findings or diagnosis of any lower back cyst.  Moreover, the 
Veteran has not provided any medical evidence showing a 
current lower back cyst disorder.  This "negative" evidence 
outweighs the Veteran's lay statements.  

In sum, there is no objective evidence of an in-service cyst 
or a current disability associated with a cyst.  Accordingly, 
service connection for a lower back cyst is not warranted. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
lower back cyst is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II.  Initial Rating for Acne Vulgaris 

The Veteran argues that she should receive a greater initial 
evaluation for her service connected acne vulgaris, currently 
evaluated as 10 percent disabling. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 C.F.R. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule for acne vulgaris, 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7828, affords a 10 percent evaluation 
for deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face or neck or; deep 
acne other than on the face and neck.  The rating criteria 
allow for a 30 percent evaluation when there is deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face or neck.  The 30 percent 
evaluation is the highest available under DC 7828.  

In July 2007 a VA examination was conducted in conjunction 
with the initial claim of service connection.  The examiner 
found papulopustular lesions on both sides of the face, 
temporoparietal region and cheeks, about 3-5 active lesions, 
2-3 mm for the smallest and 4-5 mm for the largest lesions.  
The lesions were slightly tender on the right cheek.  The 
facial area was involved leaving darker macular spots on the 
face on both sides, on the forehead, on the cheeks and on a 
small area on the chin.  The examiner concluded that the 
Veteran's disease was approximately 14 percent of the exposed 
body area and less than 5 percent of the total body area; 2-3 
papular lesions were seen on the posterior neck.  The 
examiner was also asked to describe whether the Veteran's 
acne was superficial or deep, and specifically the percent of 
face and neck affected.  The examiner did not directly answer 
the question, and instead stated that the Veteran had a few 
comedones, papules and a couple of pustular lesions and 
stated "refer to color photo."  

It is not clear whether or not the examiner's estimate that 
the Veteran's acne affected 14 percent of her exposed areas 
included all exposed areas of the body as opposed to only the 
head, face and neck.  Therefore, the Board carefully studied 
the color photographs taken as a part of the examination.  
The photographs reflect significant involvement of the 
Veteran's face that appears to be at least 40 percent of the 
facial area.  The Board finds that the Veteran's disability 
picture more nearly approximates deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face or neck, the criteria for a 30 percent evaluation 
under DC 7828.  38 C.F.R. § 4.7.  

Acne under DC 7828 may also be rated on the basis of 
disfigurement of the head, face or neck under Diagnostic Code 
7800. 

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  
Diagnostic Code 7800 provides that a skin disorder of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, is rated 50 
percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, is rated 80 percent 
disabling.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or 
more cm.) in length.  Scar is at least one-quarter inch (0.6 
cm.) wide at the widest part.  Surface contour of scar is 
elevated or depressed on palpation.
Scar is adherent to underlying tissue.  Skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.).  Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.).  Underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.).  Skin is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Note (3) provides that unretouched color photographs are to 
be taken into consideration when rating under these criteria.  
38 C.F.R. § 4.118.

The July 2007 VA examiner was asked whether the Veteran had 
any scarring or disfigurement; no response was provided.  
However, applying the objective findings from the VA 
examination and the associated photographs, the Board finds 
that the Veteran's condition does not more closely resemble 
the criteria for a 50 percent or greater evaluation under DC 
7800.  The examiner did not note, nor did the photographs 
reveal, any visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips).  The Veteran does not have 
four or five characteristics of disfigurement.  Although no 
scarring was described, at most the Veteran has two 
characteristics of disfigurement analogous to hypo- or hyper- 
pigmention in an area exceeding six square inches and skin 
texture being abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.). 
The evidence does not demonstrate a scar of 5 or more inches 
(13 or more cm.) in length, or a scar at least one-quarter 
inch (0.6 cm.) wide at the widest part.  There is no 
objective evidence that the surface contour of a scar is 
elevated or depressed on palpation or that a scar is adherent 
to underlying tissue.  The underlying soft tissue is not 
missing in an area exceeding six square inches (39 sq. cm.).  
Skin is not indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

The Veteran does not more closely resemble the criteria for a 
50 percent or greater evaluation under DC 7800.  38 C.F.R. 
§ 4.7.

Given the above, the medical evidence more closely resembles 
the criteria required for a 30 percent evaluation under DC 
7828.  38 C.F.R. § 4.7.  


ORDER

Entitlement to service connection for a lower back cyst is 
denied. 

Entitlement to a 30 percent evaluation for acne vulgaris is 
granted subject to regulations governing the payment of 
monetary awards. 



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


